          Case 2:19-cv-00739-GMN-NJK Document 43 Filed 01/27/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   XIAOYE BAI,
                                                          Case No.: 2:19-cv-00739-GMN-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   REUBART, et al.,                                               [Docket No. 39]
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to extend the deadlines in the scheduling
17 order. Docket No. 39. Among other reasons provided, Plaintiff explains that he needs additional
18 time to engage in the discovery process given that he is a pro se prisoner. See id. Defendants did
19 not respond to the motion. For good cause shown, the motion to extend is GRANTED and
20 deadlines are RESET as follows:
21         •   Amend pleadings/ add parties: April 12, 2021
22         •   Discovery cutoff: May 12, 2021
23         •   Discovery motions: May 26, 2021
24         •   Dispositive motions: June 14, 2021
25         •   Joint pretrial order: July 14, 2021, or 30 days after resolution of any dispositive
26             motions
27
28

                                                    1
          Case 2:19-cv-00739-GMN-NJK Document 43 Filed 01/27/21 Page 2 of 2




 1         Discovery should proceed at this time. The Court will not be inclined to allow further
 2 extensions on the basis that Plaintiff was waiting to conduct discovery based on the pendency of a
 3 motion.
 4         IT IS SO ORDERED.
 5         Dated: January 27, 2021
 6                                                             ______________________________
                                                               Nancy J. Koppe
 7                                                             United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
